DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-18 are allowed over the prior art on record.  Examiner had already discussed the similarities between the prior art on record and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance: The prior art, individually or in combination, fail to explicitly disclose that “for each channel of the plurality of channels in parallel: selecting, based on the corresponding characteristic, a respective Cloud-based commercial speech to text engine and a respective language dictionary from a plurality of different cloud-based commercial speech to text engines and a plurality of different language dictionaries on a plurality of Cloud-based servers; configuring the respective Cloud-based commercial speech to text engine with the respective language dictionary and executing a first conversion process to convert a first portion of the channel  to produce a first transcript; evaluating a performance metric of the first conversion process against a quality metric; reconfiguring the respective Cloud-based commercial speech to text engine and/or the respective language dictionary based on the performance metric; allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maes (USPN 6477500) teaches a speech recognition system in which parameters associated with identified speaker is used to adapt model for the speech recognition system.  Connell, II etal. (USPG 2016/0140964) teaches a speech recognition system adaptation based on non-acoustic attributes.  Yoshioka et al. (USPG 2020/0349950) teaches a method for generating speaker attributed transcript.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656